            Case 5:16-cv-00121-gwc Document 80 Filed 01/16/19 Page 1 of 18



                             UNITED STATES DISTRICT COURT
                                       FOR THE                                    2019 JAN 16 AM 8: 29
                                 DISTRICT OF VERMONT                                       Cl[~!(

JONATHAN A. BLOOM,                               )
                                                 )
       Plaintiff,                                )
                                                 )
       V.                                        )              Case No. 5:16-cv-121
                                                 )
ALEX M. AZAR, II, Secretary, United              )
States Department of Health and Human            )
Services,                                        )
                                                 )
       Defendant.                                )

                    ORDER ON MOTION FOR EAJA FEES AND COSTS
                                    (Doc. 53)

       Plaintiff Dr. Jonathan A. Bloom brought this action under 42 U.S.C. §§ 405(g) and

1395ff(b)(l)(A) seeking review of three decisions by the Medicare Appeals Council (MAC)

denying his requests for Medicare payment of claims relating to a continuous glucose monitor

(CGM), which he maintains is the "standard of care" for individuals who, like himself, suffer

from "brittle" diabetes. Early in the case, the court denied the Health and Human Services

(HHS) Secretary's motion to remand under the sixth sentence of§ 405(g). (Docs. 17, 20.) In an

Opinion and Order (O&O) dated January 29, 2018, the court held that the MAC erred in

concluding that Dr. Bloom's CGM items are not covered by Medicare because they are

"precautionary" and therefore are not "durable medical equipment" (DME) under the statute.

(Doc. 50 at 19-22.) The court reversed and remanded one of the three MAC decisions with

instructions to authorize coverage for the CGM items at issue. (Id at 25.) 1 The court held that it

lacked jurisdiction to review the other two MAC decisions (id), and adhered to that position in



       1
           Familiarity with the January 29, 2018 O&O is presumed.
          Case 5:16-cv-00121-gwc Document 80 Filed 01/16/19 Page 2 of 18



denying Dr. Bloom's subsequent motion to alter or amend. (See Doc. 62.) Dr. Bloom has taken

an appeal. (Doc. 75.)

        Currently pending is Dr. Bloom's Motion for Fees and Costs under the Equal Access to

Justice Act (EAJA). (Doc. 53.) The Secretary opposes the motion (Doc. 58), and Dr. Bloom has

filed a reply (Doc. 59). After briefing was complete, Dr. Bloom filed three separate notices of

subsequent authority (Docs. 60, 63, 66), and the parties filed numerous responses and replies to

those notices (see Docs. 61, 64, 65, 78, 79). The parties also filed (and the court granted) three

joint motions to stay any ruling on Dr. Bloom's motion for EAJA fees while the parties

discussed the issue. (See Docs. 67, 69, 71.) The third extension of time has now expired, and

the court took Dr. Bloom's EAJA motion under advisement on December 11, 2018.

                                              Analysis

       Dr. Bloom contends that he is entitled to fees and costs under the EAJA because the

Secretary's position that CGMs are not durable medical equipment was not "substantially

justified." The EAJA provides, in relevant part, as follows:

       Except as otherwise specifically provided by statute, a court shall award to a
       prevailing party other than the United States fees and other expenses, in addition
       to any costs awarded pursuant to subsection (a), incurred by that party in any civil
       action (other than cases sounding in tort), including proceedings for judicial
       review of agency action, brought by or against the United States in any court
       having jurisdiction of that action, unless the court finds that the position of the
       United States was substantially justified or that special circumstances make an
       award unjust.

28 U.S.C. § 2412(d)(l)(A). Under this fee-shifting provision, "eligibility for a fee award in any

civil action requires: (1) that the claimant be a 'prevailing party'; (2) that the Government's

position was not 'substantially justified'; [and] (3) that no 'special circumstances make an award

unjust."' Gomez-Beleno v. Holder, 644 F.3d 139, 144 (2d Cir. 2011) (alteration in original)




                                                  2
              Case 5:16-cv-00121-gwc Document 80 Filed 01/16/19 Page 3 of 18



(quoting Comm 'r, INS v. Jean, 496 U.S. 154, 158 (1990)). There is an additional requirement

that (4) the claimant make a timely application. 28 U.S.C. § 2412(d)(l)(B).

        Here, the Secretary concedes that Dr. Bloom is a prevailing party,2 that he timely filed his

application, and that no special circumstances exist that would make an award unjust. (Doc. 58

at 4.) However, the Secretary maintains that the position of the United States was "substantially

justified."

I.      Whether the Position of the United States was Substantially Justified

        "The 'position of the United States' means, in addition to the position taken by the United

States in the civil action, the action or failure to act by the agency upon which the civil action is

based." Gomez-Beleno, 644 F.3d at 145 (quoting 28 U.S.C. § 2412(d)(2)(D)). The court

accordingly considers the Secretary's litigation position in this case as well as the relevant

underlying administrative decisions of the Administrative Law Judges (ALJs) and the MAC.

See id. "A position is substantially justified if it is 'justified in substance or in the main-that is,

justified to a degree that could satisfy a reasonable person."' Id. (quoting Jean, 496 U.S.

at 158 n.6). "The Government bears the burden of showing that this standard has been met-i.e.,

that the position of the United States 'had a reasonable basis in both law and fact."' Id. (quoting

Vacchio v. Ashcroft, 404 F.3d 663, 674 (2d Cir. 2005)). 3


        2
         The Secretary also apparently does not dispute that Dr. Bloom is an eligible "party" as
defined by 28 U.S.C. § 2412(d)(2)(B).
        3
         Dr. Bloom asserts that the Secretary must make a "strong showing" to satisfy its burden.
(Doc. 53 at 4; Doc. 59 at 2.) That statement adds little to the court's review. The standard is the
same standard that is articulated in Gomez-Beleno and Pierce v. Underwood, 487 U.S. 552, 565
(1988). See Ericksson v. Comm 'r ofSoc. Sec., 557 F.3d 79, 81 n.1 (2d Cir. 2009) ("To the extent
our recent decision in Healey v. Leavitt [485 F.3d 63, 67 (2d Cir. 2007)] indicates that the
government must make a 'strong showing' to satisfy its burden under§ 2412(d)(l)(A), ... we do
not understand that case to impose a standard higher than that set forth in Pierce v.
Underwood.").

                                                   3
            Case 5:16-cv-00121-gwc Document 80 Filed 01/16/19 Page 4 of 18



        According to Dr. Bloom, the "substantially justified" inquiry can be decided simply with

reference to "the fact that for nearly four years the Secretary denied Dr. Bloom CGM coverage

on the grounds that a CGM is not 'primarily and customarily used for a medical purpose."'

(Doc. 53 at 6.) Dr. Bloom asserts that the Secretary's position is "at odds with reality." (Id.)

The Secretary maintains that it was reasonable to rely on local coverage determination (LCD)

Ll 1530, local coverage article (LCA) A33614, and the guidance contained in the Medicare

Benefit Policy Manual (MBPM). (Doc. 58 at 7.)4

       A.      Objective lndicia

       The Supreme Court has stated that objective indicia, such as the views of other courts on

the merits, "can be relevant" to a "substantially justified" inquiry. Pierce v. Underwood,

487 U.S. 552, 568 (1988). The Pierce Court observed:

       Obviously, the fact that one other court agreed or disagreed with the Government
       does not establish whether its position was substantially justified. Conceivably,
       the Government could take a position that is not substantially justified, yet win;
       even more likely, it could take a position that is substantially justified, yet lose.
       Nevertheless, a string of losses can be indicative; and even more so a string of
       successes.

Id. at 569. Because objective indicia can be relevant, the court considers the opinions of other

decisionmakers, including ALJs and other courts, in analyzing the Secretary's position that

Dr. Bloom's CGM was not covered by Medicare. 5 The court is mindful, however, that such

objective indicia might not "provide a conclusive answer, in either direction." Id. at 568.




       4
        The court discussed LCD Ll 1530 and LCA A33614 in its January 29, 2018 O&O.
(Doc. 50 at 17-19.) The court also reviewed the relevant provisions of the MBPM. (Doc. 50
at 21.)
       5
         The court reviews ALJ and MAC decisions for the additional reason that they are part
of the "position of the United States."

                                                 4
           Case 5:16-cv-00121-gwc Document 80 Filed 01/16/19 Page 5 of 18



               1.      ALJ Decisions

       Dr. Bloom asserts that the Secretary's position was at odds with numerous ALJ

decisions. 6 The Secretary does not quarrel with that representation, but maintains that the ALJ

decisions are non-precedential and do not suggest that the Secretary's position was not

substantially justified. (Doc. 58 at 10.) The Secretary also notes that there are other

administrative decisions that are consistent with the Secretary's position. (Id at 10 n.7.)7

Dr. Bloom concedes that ALJ decisions are non-precedential "because they are supposed to be

based on the facts of a particular beneficiary, and not broad coverage policy." (Doc. 59 at 5

n.7.) 8 But Dr. Bloom asserts that the Secretary, when adjudicating CGM claims, has not



       6
          As the court previously noted, Dr. Bloom obtained a favorable decision from ALJ
Bennett Engelman on June 23, 2015. (See Doc. 50 at 6.) Dr. Bloom represents that "[b]y 2018,
at least 40 ALJs in more than 55 ALJ decisions had found that a CGM qualifies as durable
medical equipment ('DME') that is covered by Medicare and rejected the Secretary's position."
(Doc. 53 at 3.) Dr. Bloom also relies on an April 2016 opinion ofHHS's Departmental Appeals
Board (DAB), Civil Remedies Division. (Id at 7.) Although not directly cited in Dr. Bloom's
briefing, he appears to be referring to ALJ Keith W. Sickendick's decision in In re: Local
Coverage Determination Complaint: Glucose Monitors (LI J530/L33822 and Local Coverage
Articles A33614/A52464), DAB No. CR4596, 2016 WL 2851236 (HHS Departmental Appeals
Bd., Civil Remedies Div., Apr. 29, 2016). The ALJ in that case concluded that "[t]he provision
of the constructive LCD contained in LCD Ll 1530/L33822 and LCA A33614/A52464 that states
'[c]ontinuous glucose monitors (A9276-A9278) are considered precautionary and therefore not
covered under the DME [durable medical equipment] benefit,' is not valid under the
reasonableness standard." Id at * 18 ( alteration in original).
       7
        As the court previously noted, three different ALJs rendered unfavorable decisions in
CGM DME cases brought by Dr. Bloom. (See Doc. 50 at 7.) The Secretary cites three other
unfavorable ALJ decisions as well. (Doc. 58 at 10 n. 7.)
       8
         Case law supports this proposition. See Whitcomb v. Burwell, No. 13-CV-990,
2015 WL 5254518, at *3 (E.D. Wis. Sept. 9, 2015) (describing ALJ decisions in DME benefits
appeal as non-precedential); Almy v. Sebelius, 749 F. Supp. 2d 315, 321 (D. Md. 2010) ("The
ALJ' s decision is similarly non-precedential and is required to be based on the evidence in the
administrative record." (citing 42 C.F.R. § 405.1046)). Of particular relevance, the decision of
an ALJ or the MAC to disregard an LCD or the MBPM "applies only to the specific claim being
considered and does not have precedential effect." 42 C.F.R. § 405.1062(b).

                                                 5
            Case 5:16-cv-00121-gwc Document 80 Filed 01/16/19 Page 6 of 18



premised denials on the medical condition of any beneficiary, but instead "on a policy of non-

coverage." (Doc. 59 at 5 n.7.)

        Dr. Bloom's assertion that the Secretary acted on the basis of a "policy of non-coverage"

begs the question. Such a simplistic "policy" could not be substantially justified. But the

Secretary's position, of course, is quite different. The Secretary maintains that the basis for the

denials of coverage for the CGM "was directly related to the statutory and regulatory language

guiding all coverage generally, and all coverage decisions regarding DME." (Doc. 58 at 6.) The

court discusses that argument below. For present purposes, the court notes that claimants

seeking coverage for CGMs have experienced mixed results from ALJs. 9

               2.      Decisions of Other Courts

       Dr. Bloom also urges this court to consider the decisions of other courts that have

addressed whether Medicare covers CGMs. Dr. Bloom relies on two decisions postdating this

court's January 29, 2018 O&O-Whitcomb v. Hargan, No. 17-CV-14 (E.D. Wis. June 12, 2018),

ECF No. 34 ("Whitcomb If'), and Lewis v. Azar, 308 F. Supp. 3d 574 (D. Mass. 2018)1°-and

two predating the January 29, 2018 O&O: Whitcomb v. Hargan, No. l 7-CV-14, 2017 U.S. Dist.


       9
           The court notes that Dr. Bloom appears to have cited a substantially greater number of
favorable ALJ decisions than the Secretary has cited unfavorable ALJ decisions on this issue. It
is unclear whether the set of ALJ decisions cited by the parties represents a complete accounting
of all relevant ALJ decisions, but even if it does, the court would not rest its "substantially
justified" analysis solely on the number of favorable ALJ decisions compared to unfavorable
ALJ decisions.
       10
          Dr. Bloom highlighted Lewis in his (first) notice of subsequent authority (Doc. 60) and
Whitcomb II in his (third) notice of subsequent authority (Doc. 66). Dr. Bloom asserts that his
(second) notice of subsequent authority (Doc. 63) relates to the issue of deterrence rather than the
issue of"substantialjustification." (See Doc. 65 at 1.) The court acknowledges that one purpose
of EAJA is "to deter the government from bringing unfounded suits or engaging in arbitrary or
unjust administrative behavior." Oguachuba v. INS, 706 F.2d 93, 98 (2d Cir. 1983). In light of
the conclusions below, the court finds it unnecessary to set forth a detailed analysis on the issue
of "deterrence."


                                                 6
          Case 5:16-cv-00121-gwc Document 80 Filed 01/16/19 Page 7 of 18



LEXIS 216571 (E.D. Wis. Oct. 26, 2017) ("Whitcomb I"); and Finigan v. Burwell, 189 F. Supp.

3d 201 (D. Mass. 2016). The Secretary maintains that the decisions of other courts do not

undermine the substantial justification of his position. (Doc. 58 at 9.)

        The Finigan court stated in a footnote that "the Secretary's construction of the term

'precautionary' to include CGMS because Finigan's CGMS is 'not intended to replace

[Finigan's] traditional blood glucose monitoring[,]' but only to supplement it ... is head-

scratching, or at least under-explained." Finigan, 189 F. Supp. 3d at 207 n.6 (alteration in

original). The Finigan court further stated:

        The Secretary's argument here seems to go: since Finigan uses CGMS to monitor
        her diabetes symptoms in conjunction with another piece of equipment, her
        CGMS cannot be "durable medical equipment." It is far from clear, though, why
        the fact of her having other equipment is dispositive: the CGMS, as used by
        Finigan, helped her manage her diabetic symptoms, and, while it would not
        qualify were the category "Primary Device Used to Treat Symptoms," her blood-
        testing regime seems irrelevant to whether her CGMS is "durable medical
        equipment."

Id. But the Finigan court did not need to resolve this issue to decide the case. The Finigan

court's footnoted statements suggest that court's concern but do not amount to a determination

on the "position" at issue in this case.

        The decision in Whitcomb I, in contrast, is directly on point. The Secretary in that case

asked the court to give substantial deference to guidance in the MBPM and in a local coverage

article that CGMs are "precautionary." The court declined to do so, holding that "[t]he

regulation defining durable medical equipment, as that term is used in the Act, is clear on its

face." Whitcomb I, 2017 U.S. Dist. LEXIS 216571, at *13. Considering 42 C.F.R.

§ 414.202(3)'s requirement that DME must be "primarily and customarily used to serve a

medical purpose," the court remarked that "[t]he Secretary has never articulated what non-

medical purpose it believes a continuous glucose monitor primarily and customarily serves."


                                                 7
             Case 5:16-cv-00121-gwc Document 80 Filed 01/16/19 Page 8 of 18



Whitcomb I, 2017 U.S. Dist. LEXIS 216571, at *14. The court reasoned that even if the

regulatory definition ofDME is ambiguous, the agency's interpretation was unreasonable

because it "defies the syntax of this definitional phrase" and because the agency's interpretation

"does not provide any guidance on what type of equipment will satisfy its reformulated

definition." Id. at *14-15. The Whitcomb I court also concluded that the MAC's unfavorable

decision was arbitrary and capricious, and contrary to numerous other final decisions. Id. at 18.

        The Secretary acknowledges the Whitcomb I decision but asserts that one other district

court decision-which is not binding on this court-does not constitute a "string of losses" and

does not render the Secretary's position "not substantially justified." (Doc. 58 at 10.) Dr. Bloom

maintains that the Secretary has suffered a "string oflosses" before multiple ALJs and in

Finigan, Whitcomb I, and this case. (Doc. 59 at 6.) That "string oflosses" was extended,

according to Dr. Bloom, by the decision in Lewis. (Doc. 60 at 1.) 11 The Lewis court rejected the

Secretary's argument that CGMs serve a "precautionary" purpose, reasoning that "[t]he

Secretary's assertion that a device loses its medical nature if it is used in conjunction with

another medical device is contrary to law." Lewis, 308 F. Supp. 3d at 579 (citing Finigan,

189 F. Supp. 3d at 207 n.6). The Secretary argues that Lewis is not relevant to the "substantially

justified" inquiry here because Lewis was decided after this court's January 29, 2018 O&O.

(Doc. 61 at 1-2.) 12


        11
          In addition to Lewis, Dr. Bloom also cites the Whitcomb II decision. (Doc. 66.)
Whitcomb II is a decision on the plaintiffs petition for fees and costs in that case. It was a loss
for the Secretary insofar as the court awarded fees and expenses to the plaintiff. But Whitcomb II
was not a loss on the merits of the Secretary's position-that loss was sustained earlier in
Whitcomb I. The court considers Whitcomb II in its analysis below.
        12
          The Secretary also notes that the April 5, 2018 decision in Lewis was issued after the
Secretary was initially successful on a motion to dismiss on mootness grounds. (See Doc. 61 at 1
n.l.) But the inquiry here has nothing to do with whether the Secretary's mootness argument in
that case was substantially justified.

                                                  8
             Case 5:16-cv-00121-gwc Document 80 Filed 01/16/19 Page 9 of 18



        If the court's inquiry was limited to determining whether court decisions put the

Secretary on notice of a substantially unjustified position, then the court would conclude that

Lewis is irrelevant. But the Secretary cites no authority for the proposition that the court's

review is so limited. On the other hand, to the extent that Lewis adds to a "string" of losses in

court, that string is relatively short. Only a handful of district courts have issued opinions on the

Secretary's position; the court would not rely solely on this small sample of court opinions to

conclude that the position of the United States was not substantially justified. Notably, though,

the district court decisions seem to be uniformly adverse to the Secretary's position.

        In sum, having considered ALJ and court decisions, the court concludes that-as in

Pierce-it is necessary to analyze "the actual merits of the Government's litigating position."

Pierce, 487 U.S. at 569. The court turns to that issue next. 13

       B.       Actual Merits of Government's Litigating Position

                1.     The Secretary's Position is Unsupported

       The Secretary's position in this litigation has been to attempt to defend the three

unfavorable MAC decisions as reasonable interpretations and as supported by substantial

evidence. The Secretary argued that the MAC decisions properly relied on LCD LI 1530,

LCA A33614, and the MBPM to determine that Dr. Bloom's CGM is not "primarily and

customarily used to serve a medical purpose," as required by 42 C.F.R. § 414.202(3). The gist of

        13
           The court cannot help but observe the very substantial quantity of administrative and
(more recently) judicial effort devoted to the question of whether CGMs are DME. At the
December 19, 2017 motion hearing, the court asked "why after all these years we're still having
this question" (Doc. 48 at 11 ), and " [w ]hy isn't there a consistent national rule?" (Id. at 14.)
One obvious fix, of course, would be to specifically discuss CGMs in 42 U.S.C. § 1395x(n)-
just as blood testing strips and blood glucose monitors are discussed in that statutory provision.
A National Coverage Determination (NCD) would also set a national policy. There can be
advantages to the development of the law on a case-by-case basis, but on the issue presented
here, case-by-case development appears to have run its useful course. (A January 2017
CMS Ruling has impacted policy in this area; the court discusses that ruling below.)


                                                  9
            Case 5:16-cv-00121-gwc Document 80 Filed 01/16/19 Page 10 of 18



those documents is that CGMs are not DME because CGMs are "precautionary." (See Doc. 50

at 19, 21.) The Secretary maintains that it was reasonable to rely on LCD Ll 1530 and

LCA A33614 "because these documents include information regarding whether Plaintiffs CGM

satisfied statutory and regulatory criteria for DME." (Doc. 58 at 8.) Similarly, the Secretary

asserts that it was reasonable to rely on the MBPM because that document contains the

'"informed judgments' of those most familiar with the Medicare program." (Id.)

       Of course it makes sense for the MAC and the Secretary to refer to relevant guidance

documents when analyzing if an item qualifies as DME. The court did the same thing in its

January 29, 2018 O&O. (Doc. 50 at 18.) But on this issue, the guidance in those documents

does not withstand even cursory scrutiny.

       As the court previously concluded, "[n]o record evidence suggests that CGMs are used

for any nonmedical purpose." (Doc. 50 at 19.) There was evidence that Dr. Bloom continues to

monitor his blood glucose levels with a finger stick, that the CGM must be calibrated, and that a

finger stick is still required for therapy adjustment. (Id.) But none of those facts support a

conclusion that Dr. Bloom's CGM is not "primarily and customarily used to serve a medical

purpose." (See id. at 19-20.)1 4 Attempting to analyze whether CGMs are "precautionary" does

not advance the inquiry (see Doc. 50 at 19), and to the extent "precautionary" means backup or

emergency equipment, there is no evidence that Dr. Bloom uses his CGM as such (id. at 21). In

short, no reasonable person would be satisfied by the Secretary's position that CGMs are not

primarily and customarily used to serve a medical purpose.



       14
          The Secretary persists with the argument that Dr. Bloom "must take an additional
action in order to treat his diabetes." (Doc. 58 at 9.) This argument overlooks the medical
purpose of CGMs: to supply close to real-time information about glucose levels. (See Doc. 50
at 20.)


                                                 10
             Case 5:16-cv-00121-gwc Document 80 Filed 01/16/19 Page 11 of 18



                  2.      Whitcomb II

        This court is not alone in its assessment. The court in Whitcomb II similarly concluded

that the Secretary's position is not substantially justified. The Whitcomb II court held that "there

is no reasonable basis for arguing that continuous glucose monitors are not primarily and

customarily used to serve a medical purpose." Whitcomb II, No. l 7-CV-14, at 4. 15 The court

agrees with the Whitcomb II court's conclusion and the analysis supporting it.

        The court rejects the Secretary's attempts to distinguish Whitcomb II on this issue. The

Secretary asserts that the courts denied EAJA fee requests in Finigan, No. 15-12246 (D. Mass.

Sept. 15, 2016), ECF No. 37, and in Whitcomb v. Burwell, No. 13-CV-990, 2015 WL 5254518,

at *3 (E.D. Wis. Sept. 9, 2015). 16 But the "position" in question in both of those decisions was

related to a different issue: whether it was legal error to give deference to policy articles or to

refer to them for coverage determinations. The courts in both cases found that it was error, but

stopped short of determining whether the CGMs were DME, and instead remanded the cases for

further proceedings.

        In this case, the Secretary took positions on both issues. Early in this case, the Secretary

sought a sentence-six remand on the basis that the MAC appeared to have erroneously given

substantial deference to a policy article. The Secretary asserts that his request for a sentence-six

remand early in this case was substantially justified and that Dr. Bloom should recover no fees

related to the litigation in this case on that issue. (Doc. 78 at 2.) For the rea:-;ons stated in the

September 15, 2016 Finigan decision and the September 9, 2015 Whitcomb decision, the

Secretary's position on that preliminary procedural issue may have been substantially justified.

        15
             A copy of the Whitcomb II decision appears in this court's record at Doc. 66-1.
        16
        The 2015 Whitcomb decision involves the same plaintiff but is a different case than
Whitcomb I and Whitcomb II, above.

                                                   11
          Case 5:16-cv-00121-gwc Document 80 Filed 01/16/19 Page 12 of 18



But the bulk of the litigation in this case related to the Secretary's related position on the

substantive issue of whether Dr. Bloom's CGM is DME. The court has discretion to award a fee

for the entire case even if some of the Secretary's claims or defenses were reasonable.

See IO Moore's Federal Practice-Civil§ 54.172 & n.66 (2018). The court will exercise that

discretion here and will not deny fees related to the litigation over whether to remand under

sentence six.

                3.     The Secretary's Remaining Arguments are Unpersuasive

       The court rejects the Secretary's remaining arguments. The Secretary asserts that the

"consistency" of his position "highlights his prudent and reasonable approach." (Doc. 58 at 9.)

But consistency on a position does not prove that the position is substantially justified.

See Oliver Wendell Holmes, Jr., The Path of the Law, IO Harv. L. Rev. 457,469 (1897) ("It is

revolting to have no better reason for a rule of law than that so it was laid down in the time of

Henry IV."); see also Whitcomb II, No. l 7-CV-14, at 5-6 (reasoning that "foolish consistency"

demonstrates the unreasonableness of the Secretary's position).

       The Secretary also asserts that CMS Ruling No. 1682-R (Jan. 12, 2017)---extending

coverage to "therapeutic" CGMs-"confirms the Secretary's consistent position." (Doc. 58

at 9.) Dr. Bloom maintains that CMS Ruling No. 1682-R is not evidence of substantial

justification, but is instead "evidence of the Secretary's intransigence." (Doc. 59 at 5.) The

court previously noted the issuance of CMS Ruling No. 1682-R, but also noted that it does not

apply in this case, since Dr. Bloom's CGM items were furnished before the effective date of the

ruling. (See Doc. 50 at 22 n.8.) The court is reluctant to comment on a ruling that does not

apply in this case, but for present purposes it is sufficient to observe that, insofar as CMS




                                                  12
         Case 5:16-cv-00121-gwc Document 80 Filed 01/16/19 Page 13 of 18



Ruling No. 1682-R is offered to support the Secretary's "consistency" argument, that argument

is unpersuasive for the reasons stated above.

       C.      Conclusion as to "Substantial Justification"

       For the reasons stated above, the court concludes that the Secretary has not met his

burden of showing a reasonable basis in both law and fact to support the position of the United

States as to whether Dr. Bloom's CGM items are DME. Since there is no dispute that the

remaining requirements of28 U.S.C. § 2412(d)(l)(A) are satisfied in this case, Dr. Bloom is

entitled to an award of costs and fees under§ 2412.

II.    Amount of Award

       The parties dispute the amount of the award to which Dr. Bloom is entitled. The

following statutory provision governs the amount of an award of fees and expenses in this case:

       "[F]ees and other expenses" includes the reasonable expenses of expert witnesses,
       the reasonable cost of any study, analysis, engineering report, test, or project
       which is found by the court to be necessary for the preparation of the party's case,
       and reasonable attorney fees[.] (The amount of fees awarded under this subsection
       shall be based upon prevailing market rates for the kind and quality of the services
       furnished, except that (i) no expert witness shall be compensated at a rate in
       excess of the highest rate of compensation for expert witnesses paid by the United
       States; and (ii) attorney fees shall not be awarded in excess of $125 per hour
       unless the court determines that an increase in the cost of living or a special
       factor, such as the limited availability of qualified attorneys for the proceedings
       involved, justifies a higher fee.)

28 U.S.C. § 2412(d)(2)(A). In his March 1, 2018 motion, Dr. Bloom requests an award of

$90,324.12 in fees and expenses under§ 2412(d)(2)(A). (Doc. 53 at 6.) He requests fees

exceeding $125 per hour on the basis of both a cost of living adjustment and the "special factor"

adjustment. (Id at 9-12.)




                                                13
         Case 5:16-cv-00121-gwc Document 80 Filed 01/16/19 Page 14 of 18



        The Secretary does not dispute the requested cost of living adjustment, but argues that no
                                                                                      17
"special factor" enhancement should be applied to attorney fees. (Doc. 58 at 11.)          The

Secretary also asserts that certain of Dr. Bloom's requested costs do not appear to be directly

related to this case, and that Dr. Bloom should not be awarded any fees or costs associated with

his unsuccessful jurisdictional arguments. (Id. at 14.) Dr. Bloom maintains that the "special

factor" fee enhancement is appropriate, and has revised the fee calculation to reflect additional

expenses incurred in the fee briefing and briefing on the motion to alter or amend the January 29,

2018 O&O. (See Doc. 59 at 7-8.) Dr. Bloom requests a revised fee and cost award exceeding

$120,000. (See id. at 9-10.)

       A.        "Special Factor" Adjustment

         The "special factor" exception to the $125-per-hour cap "must refer to attorneys

'qualified for the proceedings' in some specialized sense, rather than just in their general legal

competence." Healey v. Leavitt, 485 F.3d 63, 68 (2d Cir. 2007) (quoting Pierce, 487 U.S.

at 572). The exception "refers to attorneys having some distinctive knowledge or specialized

skill needful for the litigation in question-as opposed to an extraordinary level of general

lawyerly knowledge and ability useful in all litigation." Id. (quoting Pierce, 487 U.S. at 572).

       Plaintiff asserts that attorneys Debra Parrish and James Pistorino of the Parrish Law

Offices both qualify for the "special factor" exception. (Doc. 53 at 10-11.) Ms. Parrish has a

degree in biomechanical engineering and was previously employed as an attorney with HHS.

(Doc. 53-3 ,i,i 3, 5.) She has been representing Medicare beneficiaries since 1995 and has

participated in hundreds of ALJ hearings in the Medicare appeals process. (Id. ,i 5.) Attorney

Pistorino "has over 20 years' experience litigating matters in federal court," and worked "under


       17
            It does not appear that the Secretary disputes the requested paralegal fees.


                                                   14
            Case 5:16-cv-00121-gwc Document 80 Filed 01/16/19 Page 15 of 18



Ms. Parrish's guidance in drafting much of the pleadings in this case." (Doc. 53 at 11.) Attorney

Pistorino customarily charges a lower rate than Attorney Parrish, so Plaintiff asserts that it was

economical for Attorney Pistorino to perform work that Attorney Parrish would have otherwise

done herself. (Id.) Plaintiff maintains that, since ALJ decisions are not generally publicly

available, the Parrish Law Office had unique knowledge about the state of CGM litigation. (Id.

at 10.)

          The Secretary acknowledges Attorney Parrish's accomplishments, but asserts that

litigation of this case did not require scientific expertise or experience litigating similar cases.

(Doc. 58 at 13.) The Secretary also argues that Attorney Pistorino's qualifications do not

warrant a fee enhancement. (Id.) Plaintiff maintains that "the Parrish Law Office's distinctive

knowledge and specialized skill in handling Medicare CGM cases was necessary for this

litigation." (Doc. 59 at 7.)

          The court concludes that the combination of Attorney Parrish's training and experience

plus her unique knowledge of the state of CGM litigation are sufficient to justify her customary

rate under§ 2412(d)(2)(A)(ii). The Whitcomb II court reached the same conclusion regarding

Attorney Parrish. Whitcomb II, No. l 7-CV-14, at 7-8. The court appreciates Attorney

Pistorino's experience and efforts, but the record does not support a conclusion that he possesses

distinctive knowledge or specialized skill needful for this litigation.

          Dr. Bloom was also represented by local counsel in this case: attorneys Craig Nolan and

Justin Brown from Sheehey Furlong & Behm P.C. Plaintiff seeks an award at the customary

rates charged by attorneys Nolan and Brown. (See Doc. 53 at 6.) The Secretary argues that the

contributions of attorneys Nolan and Brown do not qualify for a fee enhancement. (Doc. 58

at 14.) As with Attorney Pistorino, the court appreciates Attorney Nolan and Attorney Brown's



                                                   15
         Case 5:16-cv-00121-gwc Document 80 Filed 01/16/19 Page 16 of 18



experience and efforts, but the record does not support a conclusion that they possess distinctive

knowledge or specialized skill needful for this litigation.

       B.      Reasonableness of Fees and Costs

        Section 2412(d)(2)(A) of Title 28 expressly requires that awards of expenses and fees

must be "reasonable." "A fee applicant has the burden of establishing the reasonableness of the

award." Anderson v. Sebelius, No. 5:09-cv-16, 2011 WL 1832771, at *3 (D. Vt. May 12, 2011).

"The court must determine whether the applicant has met that burden, but 'need not ...

scrutinize[] each action taken or the time spent on it."' Id. (alterations in original) (quoting

Torres v. Barnhart, No. 02 Civ. 9209(AJP), 2007 WL 1810238, at *14 (S.D.N.Y. June 25,

2007)). The "most useful starting point" in the reasonableness analysis is the "lodestar" method:

multiplying the number of hours reasonably expended by a reasonable hourly rate. Id. "[T]he

extent of a plaintiffs success is a crucial factor in determining the proper amount of an award of

attorney's fees." Id. (quoting Hensley v. Eckerhart, 461 U.S. 424,440 (1983)).

       The court's conclusions above establish the reasonable hourly attorney rates. Regarding

hours expended, Parrish Law Offices billed approximately 172 attorney hours and Sheehey

Furlong & Behm billed approximately 35 attorney hours. (See Doc. 59 at 10.) The Secretary

argues that some of those billed hours should not be included in the fee award. In particular, the

Secretary asks the court to exclude time billed for work relating to proceedings before

ALJ Chinn. The Secretary argues that the appeal to ALJ Chinn "was not part of any of the three

[MAC] decisions at issue in this case." (Doc. 58 at 14.) Dr. Bloom replies that those billed

hours were spent reviewing ALJ Chinn's decision finding CGM coverage and determining

"whether and how to integrate that decision in this case." (Doc. 59 at 8.) The court concludes

that researching that favorable ALJ decision was a reasonable expenditure of time.



                                                  16
          Case 5:16-cv-00121-gwc Document 80 Filed 01/16/19 Page 17 of 18



        The Secretary also asserts that Dr. Bloom should not recover for time billed associated

with his unsuccessful jurisdictional arguments or his unsuccessful motion to alter the judgment.

(See Doc. 58 at 14 & n.10.) Dr. Bloom's reply does not address that argument. In a response to

Dr. Bloom's third notice of subsequent authority, the Secretary lists several categories of fees

and costs that, according to the Secretary, should not be included in the award. (See Doc. 78-1.)

The Secretary requests a "further opportunity" to provide a line-by-line analysis of Dr. Bloom's

counsels' billing statements. (Doc. 78 at 5.)

        Dr. Bloom argues that the Secretary's position in Document 78 is an improper attempt to

use a response to the notice of subsequent authority to raise new arguments. (Doc. 79 at 1.)

Dr. Bloom opposes any further briefing, correctly noting that an application for attorney's fees

"should not result in a second major litigation." Kirtsaeng v. John Wiley & Sons, Inc., 136 S. Ct.

1979, 1988 (2016) (quoting Indep. Fed'n of Flight Attendants v. Zipes, 491 U.S. 754, 766

(1989)). Dr. Bloom maintains that failure to prevail on every issue is not a sufficient reason for

reducing a fee award. (Doc. 79 at 4.)

       Regarding procedure, the court concludes that the Secretary's March 15, 2018 opposition

fairly raised an argument for reducing the award for failure to prevail on certain issues. Plaintiff

is correct that, when a plaintiff has obtained excellent results, "the fee award should not be

reduced simply because the plaintiff failed to prevail on every contention raised in the lawsuit."

Hensley, 461 U.S. at 435. But a reduction is appropriate where the plaintiff has achieved "only

partial or limited success." Id. at 436.

       Here, Dr. Bloom has achieved sufficient success to be the undisputed prevailing party.

But the Secretary succeeded on his claim that the court lacked jurisdiction to review two of the

three MAC decisions at issue. Because the extent of success is a crucial factor in determining a



                                                 17
         Case 5:16-cv-00121-gwc Document 80 Filed 01/16/19 Page 18 of 18



proper fee award, the court concludes that some reduction is appropriate in this case. Although

the court may ultimately decide to apply a percentage reduction, the court finds that the interests

of justice favor a complete airing of the Secretary's challenges to line items on the billing

statements. The court will accordingly grant a limited opportunity for supplemental briefing.

                                            Conclusion

        Plaintiffs Motion for EAJA Fees and Costs (Doc. 53) is GRANTED IN PART. Because

the Secretary's position as to whether Dr. Bloom's CGM is DME was not "substantially

justified," Plaintiff is entitled to an award of fees and costs under 28 U.S.C. § 2412.

       Regarding the amount of the award, Plaintiff is entitled to an upward "special factor"

adjustment solely for Attorney Parrish under 28 U.S.C. § 2412(d)(2)(A)(ii). The court

RESERVES ruling on the precise amount of the award pending additional briefing on

reasonableness. The Secretary may file a supplemental brief within 14 days of the date of this

Order. Plaintiff may file a response within 14 days of service of the Secretary's supplemental

brief. Plaintiffs opposition should include updated calculations to reflect the court's rulings

above. The supplemental briefs shall not exceed 10 pages.

       Dated at Rutland, in the District of Vermont, this } 6 day of January, 2019.
                                                                 ~-,,...___)
                                                              Geoffrey W. Crawford, Chief Judge
                                                              United States District Court




                                                 18
